United States Court of Appeals
                                                                         Fifth Circuit
                                                                        F I L E D
                       UNITED STATES COURT OF APPEALS
                                FIFTH CIRCUIT                             July 21, 2004

                                                                     Charles R. Fulbruge III
                                                                             Clerk
                                  No. 04-10258
                                Summary Calendar


                             DOYCE ELLIOTT HUNT,

                                                       Petitioner-Appellant,

                                       versus

             UNITED STATES OF AMERICA; TERRELL L. HARRIS,
                 U.S. Attorney; L. E. FLEMING, Warden,

                                                       Respondents-Appellees.


             Appeal from the United States District Court
                      Northern District of Texas
                            (4:04-CV-129-A)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges

PER CURIAM:*

     In August 2002, Doyce Elliott Hunt, federal prisoner #18118-

078, was convicted of conspiracy to manufacture methamphetamine.

He appeals, pro se, the denial of his 28 U.S.C. § 2241 federal

habeas petition challenging that conviction.              The district court

denied Hunt’s petition on the basis that:               Hunt admitted he had

previously     filed    a   §   2255    motion;   he   could   not     meet    the

requirements for filing a successive habeas petition; and his §




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
2241    petition   was   merely   an       attempt   to   circumvent   those

requirements.

       The district court erred, however, because Hunt did not

acknowledge the previous filing of a 28 U.S.C. § 2255 motion and

there is no record of Hunt having done so.           Although that basis for

the denial is erroneous, we may affirm on any basis supported by

the record.   See United States v. Real Property, 123 F.3d 312, 313

(5th Cir. 1997).

       Hunt’s § 2241 petition was properly denied on the ground that

he failed to show that his remedy under 28 U.S.C. § 2255 was

inadequate or ineffective. See Reyes-Requena v. United States, 243

F.3d 893, 901 (5th Cir. 2001).

                                                                AFFIRMED




                                       2